[Cite as Perrin v. Perrin, 2021-Ohio-2581.]


                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

EVERETT T. PERRIN, III,                             :

                 Plaintiff-Appellee,                :
                                                             No. 109376
                 v.                                 :

HEATHER R. PERRIN,                                  :

                 Defendant-Appellant.               :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: July 29, 2021


             Civil Appeal from the Cuyahoga County Court of Common Pleas
                              Domestic Relations Division
                                 Case No. DR-15-359951


                                              Appearances:

                 Baker & Hostetler, L.L.P., and Suzanne M. Jambe; and
                 Douglas M. Brill, for appellee.

                 Kronenberg + Belovich Law, L.L.C., Barbara A. Belovich,
                 and Jacob A.H. Kronenberg, for appellant.

                 John J. Ready & Associates and John J. Ready, Guardian
                 ad Litem.
MARY EILEEN KILBANE, J.:

               Defendant-appellant Heather R. Perrin, n.k.a. Vescio (“Heather” or

“Mother”) appeals from the denial of her motion to modify the parenting order

concerning her minor child with plaintiff-appellee Everett T. Perrin, III (“Everett”

or “Father”). Heather also appeals from the trial court’s related decisions to grant

three motions filed by Everett: a motion in limine to exclude certain evidence at

trial, a motion for attorney fees, and a motion for litigation fees and expenses. After

a thorough review of the record and law, we affirm the decision of the trial court.

Factual and Procedural History

               Heather and Everett were married in December 2010. Both Heather

and Everett had been married to different people prior to their marriage; Heather

had two children from her previous marriage. Heather and Everett had one child

together, a son born on October 12, 2011. On December 9, 2015, Everett filed a

complaint for divorce.      On January 8, 2016, Heather filed an answer and

counterclaim. Ultimately, on May 25, 2016, the trial court entered a divorce decree.

In connection with the divorce decree, the parties executed a separation agreement

and a shared parenting plan. The separation agreement provided that Heather

would maintain her ownership of the marital residence located in Bay Village, Ohio.

               The shared parenting plan designated Heather as the residential

parent, stating in paragraph three:

      The Mother shall be residential parent of the minor child for school
      purposes so long as the Mother resides in the Bay Village school
      district. If Mother for any reason elects to move her primary residence
      from the Bay Village school district, Father, so long as he remains
      within the Bay Village school district, shall be designated residential
      parent for school district designation purposes, unless otherwise
      ordered by the Court. The minor child shall attend Bay Village schools
      unless otherwise agreed by the Parties or as ordered by this Court.

Paragraph seven of the shared parenting plan further specified that “[t]he

residential parent shall file a notice of intent to relocate if they intend to move to a

residence other than the one specified in this order.” Further, the plan prohibited

either parent from removing the child from the state of Ohio without the express

written consent of the other parent, or pursuant to a court order. When the parties

entered into the shared parenting plan, both lived in Bay Village, and the plan

provided for each parent to enjoy equal time with the child on a rotating basis.

               On May 17, 2017, Heather initiated a post-decree custody proceeding

when she filed a motion to show cause, a motion for attorney fees, and a motion to

terminate the shared parenting plan. Heather requested an order from the court

that Everett show cause as to why he should not be held in contempt “by reason of

his apparent contumacious conduct as evidenced by his failure to comply with the

terms of the parties’ Shared Parenting Plan.”

               On June 21, 2017, Heather filed an amended motion to terminate the

shared parenting plan, or in the alternative, to modify the shared parenting plan.

Coincidentally, the same day, Heather submitted a notice of intent to relocate in

accordance with R.C. 3109.051(G). Heather also submitted an affidavit with the

amended motion to terminate. In the affidavit, Heather stated that she became

engaged to be married on May 24, 2017, and that her fiancé lived in Florida. Heather
stated that it was her intention to move to Florida, and that her older children from

her previous marriage would also be moving with her. Heather also stated that she

was scheduled to receive a promotion from her current job with the Federal Bureau

of Investigation, and this promotion would involve filling a position in Orlando,

Florida.

               On June 26, 2017, the court appointed a Guardian ad Litem (“GAL”)

for the minor child. On September 15, 2017, the court entered a judgment entry

stating that the parties agreed to the joint appointment of Dr. Mark Lovinger (“Dr.

Lovinger”) as a custody evaluator. Dr. Lovinger was to conduct a full custody

evaluation of the minor child, with full cooperation from Everett and Heather.

               On December 21, 2017, Heather filed a second notice of intent to

relocate. On April 2, 2018, the magistrate ordered the parties to report to the court’s

mediation services scheduler to have the case screened for mediation. A mediation

outcome report was filed on June 11, 2018, noting that the parties attempted to

mediate but were unable to reach an agreement.

               On July 11, 2018, the GAL submitted his report and recommendation

to the court. The GAL described extensive interviews with numerous individuals

involved in the case, including Everett, Heather, their minor child, Heather’s older

children, Heather’s first husband, Heather’s current husband, other relatives, the

child’s teachers, Everett’s coworker, and Everett’s psychologist. Summarizing his

interactions with Heather, the GAL noted:
      Overall, there was a disturbing pattern of unsubstantiated allegations
      going back to a time before the marriage which were initially presented
      to the Guardian as reasons why Father should not be in [the child’s] life
      to the extent that he currently is, therefore justifying, if not mandating
      a move away, to the state of Florida. Proof of those allegations, many
      of which have been discussed in this report, and some of which have
      not been discussed in detail, was never provided, for various reasons.
      In the absence of proof of those rather serious charges, there is concern
      that those charges are untrue or exaggerated, and being made to justify
      a relocation which is otherwise unjustified.

Ultimately, the GAL recommended that the court deny Heather’s motion to

terminate the shared parenting plan and deny Heather’s attempts to relocate out of

state with her child. The GAL further recommended that if Heather relocates

outside of Ohio, the court should award her long-distance parenting time. We note

that although this recommendation was phrased in conditional terms, the GAL

report reflected that Heather married her current husband and moved to Florida in

December 2017. Finally, the GAL recommended that the court appoint a parenting

coordinator to assist Heather and Everett going forward.

              On July 17, 2018, Heather voluntarily dismissed her June 2017

motions without prejudice. On July 20, 2018, Heather filed a motion to modify the

current parenting plan. Specifically, the motion requested modification of the

current parenting plan, termination of the shared parenting plan, and designation

of Heather as sole residential parent and legal custodian of the minor child.

              On September 26, 2018, Everett filed a motion in limine to exclude

certain evidence. The motion in limine argued that because this was a post-decree

proceeding, pursuant to R.C. 3105.04(E)(1)(a), any evidence that arose or occurred
prior to the journalization of the existing parenting order on May 25, 2016, is

immaterial and should be excluded. On October 3, 2018, Everett filed a motion for

attorney fees and an award of costs and expenses of litigation. On October 4, 2018,

Heather filed a brief in opposition to Everett’s motion in limine.

               At a pretrial hearing, the magistrate orally indicated that Everett’s

motion in limine would be granted. Trial began on October 29, 2018. The court

held additional hearings on nine dates through February 22, 2019.

               At trial, Heather called Dr. Lovinger, Detective Kathleen Leasure

from the Bay Village Police Department, her current husband, and Megan Langham

(“Langham”), her former coworker. Heather, Everett, and the GAL also testified.

Numerous exhibits were admitted into evidence without objection, and the court

admitted six of Heather’s exhibits into evidence over Everett’s objections.

               The court heard testimony that Heather and her current husband met

in 2013, began a romantic relationship shortly before her divorce from Everett was

finalized, and were currently living together in Florida with Heather’s older children.

Heather’s current husband also had children from a previous marriage; the children

were also living in Florida and Heather’s husband and his ex-wife had roughly equal

parenting time.

               The court also heard testimony that Heather’s former job at the

Federal Bureau of Investigation has caused her significant stress. Related to this

stress, Heather had been diagnosed with post-traumatic stress disorder. This, along

with her desire to blend her family with her current husband’s family, prompted
Heather to look for a new job in Florida. She found a new job with Disney and was

living and working in Florida at the time of the trial, having relocated in December

2017 while the underlying case was pending.

               The court also heard testimony regarding multiple incidents in which

Heather suspected Everett of stalking her, threatening her, and breaking into her

home. Heather testified about these incidents at length, and other witnesses

testified as to their knowledge of these events, which was generally secondhand

knowledge through Heather.

               Dr. Lovinger was the court-appointed custody evaluator. He testified

as to the two reports he prepared for the case. In preparing his reports and forming

his recommendations, Dr. Lovinger met with Heather, Everett, their child,

Heather’s current husband, Heather’s first husband, Everett’s mother, and

Heather’s older children. He also administered psychological tests to Heather and

Everett. According to his testimony, certain tests can be helpful in the context of

custody cases because they provide indications as to how a person copes with stress,

whether a person has a thought disorder, and whether a person has misperceptions

of reality, among other things. Dr. Lovinger’s report detailed the individual histories

of each person involved in the case. At the outset of his testimony, the parties again

addressed the motion in limine. The court reminded the parties that it was allowing

Dr. Lovinger to testify as to the context and background that was the basis for his

reports, but was excluding any allegations of domestic violence or criminal conduct.
               Dr. Lovinger testified that Heather and Everett had difficulty

communicating and co-parenting with each other. Dr. Lovinger also testified that

Heather had described disturbing behavior exhibited by Everett, including allegedly

breaking into her home after they divorced. In connection with this allegation and

the preparation of his reports generally, Dr. Lovinger looked into Everett’s

background. Over the objection of Everett’s counsel based on the court’s ruling on

the motion in limine, Dr. Lovinger testified that he reviewed records from the early

1990s in which domestic violence charges were brought against Everett.

               Dr. Lovinger also testified that Everett had post-traumatic stress

disorder. Everett had been hospitalized in 2015 and was treated by a psychologist

related to that hospitalization, and received intermittent psychological treatment at

the Veterans Administration thereafter. Both Dr. Lovinger and the GAL described

a situation in which Everett suffered extreme stress when Heather allegedly

exhibited suicidal behavior; this stress, in part, led to his 2015 hospitalization. Dr.

Lovinger testified that he found no evidence of Heather currently being suicidal or

depressed.

               Throughout the trial hearings, the motion in limine was brought up

and discussed numerous times. Heather’s purported rationale for modifying the

shared parenting plan was a history of what she perceived to be abuse and

inappropriate conduct by Everett during the course of their marriage. In support of

this rationale, Heather’s counsel repeatedly attempted to introduce evidence related

to Everett’s behavior beginning years before their marriage and continuing after
their divorce decree, up to the trial in this case. At various points, the court granted

the parties leeway in direct and cross-examination in order to provide adequate

context for witness testimony and evidence. At other points, the court sustained

objections to predecree testimony and evidence.

               Midway through the trial, on January 22, 2019, Heather sought

reconsideration of the court’s ruling on Everett’s motion in limine. The court denied

this motion.

               In the magistrate’s decision journalized on April 10, 2019, the court

found that Heather had not shown a change of circumstances for the minor child or

either parent as required by R.C. 3109.04. The court also considered the factors set

forth in R.C. 3109.04(F)(1) pertaining to the best interests of the child and made

extensive findings. The court ultimately concluded that it was in the child’s best

interest that Everett be designated residential parent and sole custodial parent. In

addition, the court terminated the shared parenting plan. The court went on to find

that the aforementioned modification of the parenting order constituted a change of

circumstance warranting a review of child support and medical support.

Subsequently, the court designated Heather as the support obligor and Everett as

the support obligee.

               On April 24, 2019, Heather filed objections to the magistrate’s

decision.   On August 19, 2019, Heather filed supplemental objections to the

magistrate’s decision. On September 17, 2019, Everett filed a brief in opposition to
Heather’s supplemental objections. On September 23, 2019, the GAL filed a brief in

opposition to Heather’s supplemental objections.

              On December 13, 2019, the trial court overruled Heather’s objections

and adopted the magistrate’s decision. On January 10, 2020, Heather appealed,

presenting four assignments of error for review.

      Assignment of Error No. 1
      The trial court erred, and this court should review de novo, the granting
      of Plaintiff’s Motion in Limine to Exclude Certain Evidence, which was
      filed on September 26, 2018, by excluding evidence as to both Plaintiff’s
      conduct prior to the date of the decree of divorce and as to the parties’
      interactions prior to the date of the divorce, especially including, but
      not limited to, evidence not learned by or known to the Defendant until
      a period of time after the entry of the original divorce, as testified to in
      the Defendant’s proffer.

      Assignment of Error No. 2
      The Trial Court erred, and this Court should review de novo, the
      denying [of] Defendant’s Motion for Reconsideration of Plaintiff’s
      Motion in Limine to Exclude Certain evidence filed September 26,
      2018, which was filed on January 22, 2019, by failing to follow proper
      procedure for such a motion in considering the admissibility of
      evidence and at each instance when the Defendant sought to introduce
      evidence which should have been subject to specific procedures,
      particularly in view of the determination it made to terminate the
      shared parenting plan, an act which required it to consider any history
      [of] Domestic Violence (R.C. 3109.04(F)(2)(c)). Those procedures
      would have required a determination of such evidentiary issues,
      including but not limited to: a. whether such evidence was hearsay
      evidence which may have been within a proper exception to the hearsay
      rule and thus admissible; b. whether such evidence would otherwise
      properly impact the consideration of whether Defendant had
      established appropriate reasons in support of her primary substantive
      motion to modify and/or terminate the existing allocation of parental
      rights and responsibilities; c. whether such evidence, even though the
      underlying events occurred prior to the date of divorce, was or was not
      known or knowable by Defendant at the date of the decree of divorce,
      supported its being part of a continuing course of conduct by one or
      both of the parties.
      Assignment of Error No. 3
      The Trial Court erred in denying Defendant’s Motion to Modify Current
      Parenting Order filed July 20, 2018, seeking either Defendant’s being
      named sole residential parent and legal custodian or, alternatively, her
      being named residential parent and legal custodian for school
      enrollment purposes and modifying the contact schedule consistent
      with that designation by: a. determining that there was no change in
      circumstances under Revised Code 3109.04(E)(1)(a); and b.
      determining that the statutory best interests factors under Revised
      Code 3109.04(F)(1) support a determination of the Court’s dissolving
      the shared parenting plan and designating Plaintiff as sole residential
      parent and legal custodian.

      Assignment of Error No. 4
      The Trial Court erred in granting, in part, Plaintiff’s Motion for
      Attorney’s Fees and Plaintiff’s Motion for Litigation Fees/Expenses,
      both filed October 3, 2018.

Everett and the GAL each filed appellee briefs.

Law and Analysis

               In her first two assignments of error, Heather argues that the trial

court erred in granting Everett’s motion in limine and denying her motion to

reconsider that decision. Because both of these assignments of error deal with the

trial’s court evidentiary rulings related to Everett’s motion in limine, we will address

them together.

               The purpose of a motion in limine “is to avoid injection into [the] trial

of matters which are irrelevant, inadmissible and prejudicial[,] and granting of [the]

motion is not a ruling on evidence.” Orbit Electronics, Inc. v. Helm Instrument Co.,

167 Ohio App.3d 301, 2006-Ohio-2317, 855 N.E.2d 91, ¶ 17 (8th Dist.), quoting State

v. French, 72 Ohio St.3d 446, 449, 650 N.E.2d 887 (1995). “A ruling on a motion in
limine reflects the court’s anticipated treatment of an evidentiary issue at trial and

is a tentative, interlocutory, precautionary ruling.” Id., citing Allgood v. Smith, 8th

Dist. Cuyahoga Nos. 76121 and 76122, 2000 Ohio App. LEXIS 1744, 15 (Apr. 20,

2000). Because finality does not attach to a preliminary ruling, a party must object

to the introduction of testimony or evidence at trial in order to preserve the error for

appeal. Gable v. Gates Mills, 103 Ohio St.3d 449, 2004-Ohio-5719, 816 N.E.2d

1049, ¶ 35, citing State v. Grubb, 28 Ohio St.3d 199, 203, 503 N.E.2d 142 (1986).

                  Where, as here, the party has preserved the error for appellate review,

we review a trial court’s ruling on a motion in limine for abuse of discretion. United

States Bank v. Amir, 8th Dist. Cuyahoga No. 97438, 2012-Ohio-2772, ¶ 18, citing

Sokolovic v. Hamilton, 195 Ohio App.3d 406, 2011-Ohio-4638, 960 N.E.2d 510 (8th

Dist.).     An abuse of discretion suggests unreasonableness, arbitrariness, or

unconscionability in the trial court’s decision. Id., citing Valentine v. Conrad, 110

Ohio St.3d 42, 2006-Ohio-3562, 850 N.E.2d 683, ¶ 9.

                  The proceedings in this case were governed by R.C. 3109.04, which

states, in relevant part:

          The court shall not modify a prior decree allocating parental rights and
          responsibilities for the care of children unless it finds, based on facts
          that have arisen since the prior decree or that were unknown to the
          court at the time of the prior decree, that a change has occurred in the
          circumstances of the child, the child’s residential parent, or either of
          the parents subject to a shared parenting decree, and that the
          modification is necessary to serve the best interest of the child. In
          applying these standards, the court shall retain the residential parent
          designated by the prior decree or the prior shared parenting decree,
          unless a modification is in the best interest of the child and one of the
          following applies:
      (i) The residential parent agrees to a change in the residential parent or
      both parents under a shared parenting decree agree to a change in the
      designation of residential parent.

      (ii) The child, with the consent of the residential parent or of both
      parents under a shared parenting decree, has been integrated into the
      family of the person seeking to become the residential parent.

      (iii) The harm likely to be caused by a change of environment is
      outweighed by the advantages of the change of environment to the
      child.

R.C. 3109.04(E)(1)(a). Therefore, the nature of the postdecree proceeding obligated

the trial court to find a change of circumstances, based on new or previously

unknown facts, before modifying the shared parenting plan.

               The motion in limine in this case sought to exclude testimony relating

to facts or circumstances “that arose or occurred prior to the existing parenting order

journalized on May 25, 2016.” This motion sought a ruling from the court applying

the terms of R.C. 3109.04(E)(1)(a) described above, and in granting the motion, the

court was merely complying with the statute.

               Further, our review of the record reveals that at various points

throughout the trial, evidence of predecree facts and circumstances was admitted by

the trial court. The court appreciated that this case was highly contested and took

steps to ensure that the parties were able to provide context for their evidence and

arguments at trial. Nothing in the record suggests that the court’s evidentiary

rulings were unreasonable, arbitrary, or unconscionable. Because the court did not
abuse its discretion in granting Everett’s motion in limine, we overrule Heather’s

first assignment of error.

                Heather’s second assignment of error argues that the trial court erred

by failing to follow the proper procedure for considering a motion in limine.

Specifically, she argues that after issuing its preliminary ruling, the court was

required to have a second hearing to determine the admissibility of particular

evidence when it is introduced at trial.

                As discussed above, a ruling on a motion in limine is “tentative” and

reflects the court’s “anticipatory treatment” of the evidentiary issues in question.

Grubb, 28 Ohio St.3d 199, 201, 503 N.E.2d 142 (1986). Following this preliminary

ruling, “should circumstances subsequently develop at trial, the trial court is

certainly at liberty ‘to consider the admissibility of the disputed evidence in its actual

context.’” Id., quoting State v. White, 6 Ohio App.3d 1, 4, 451 N.E.2d 533 (8th

Dist.1982).

                Here, the evidentiary issues Heather raises in this appeal were

addressed repeatedly and thoroughly by the trial court. Both parties objected

throughout the trial when a witness or counsel was attempting to testify regarding

predecree facts or circumstances.          The trial court followed the appropriate

procedure, and nothing in the trial court’s reconsideration of the motion in limine

constituted an abuse of discretion. Therefore, Heather’s second assignment of error

is overruled.
               In her third assignment of error, Heather argues that the trial court

erred in denying her motion to modify the current parenting order and seeking an

order naming her as sole residential parent and legal custodian. Heather argues that

the trial court erred both by finding that there was no change in circumstances

pursuant to R.C. 3109.04(E)(1)(a) and that the statutory best interest factors in R.C.

3109.04(F)(1) supported the designation of Everett as sole residential parent and

legal custodian.

               Because custody decisions are “some of the most difficult and

agonizing decisions a trial judge must make[,]” trial courts have wide latitude in

considering all the evidence before them. Saylor v. Saylor, 1st Dist. Hamilton No.

C-190463, 2020-Ohio-3647, ¶ 10. Therefore, we review a trial court’s decision in

child custody matters for abuse of discretion. In re E.O.T., 8th Dist. Cuyahoga No.

107328, 2019-Ohio-352, ¶ 39, citing In re C.M., 8th Dist. Cuyahoga Nos. 99601 and

99602, 2013-Ohio-5427, ¶ 37. “The underlying rationale of giving deference to the

findings of the trial court rests with the knowledge that a trial judge is best able to

view the witnesses and observe their demeanor, gestures and voice inflections, and

use these observations in weighing the credibility of the proffered testimony.” In re

E.S., 4th Dist. Pickaway Nos. 17CA16 and 17CA17, 2018-Ohio-1902, ¶ 23, quoting

Davis v. Flickinger, 77 Ohio St.3d 415, 418, 674 N.E.2d 1159 (1997), quoting Seasons

Coal Co. v. Cleveland, 10 Ohio St.3d 77, 80, 461 N.E.2d 1273 (1984). Such deference

is “even more crucial in a child custody case, where there may be much evident in

the parties’ demeanor and attitude that does not translate to the record well.” Id.
               After a thorough review of the record, we cannot conclude that the

trial court abused its discretion by designating Everett sole residential parent and

legal custodian or by terminating the shared parenting plan. With respect to the

designation of Everett as sole residential parent, the court correctly determined that

there had not been a change in circumstances that would allow for modification of

the shared parenting plan.

               Heather’s primary argument that there was a change in

circumstances warranting modification of the shared parenting plan was that

Everett’s history of domestic violence before, during, and after his marriage to

Heather, had escalated following the journalization of the divorce decree.

Specifically, Heather testified at trial that she agreed to the terms of the separation

agreement and shared parenting plan just to “get [Everett] away from” her because

she needed an escape from their abusive relationship. Heather cites her own trial

testimony and other evidence she presented at trial to support this argument.1

               In support of her argument, Heather relies in part on this court’s

decision in M.D. v. M.D., 2018-Ohio-4218, 121 N.E.3d 819 (8th Dist.). In M.D., the

petitioner-appellant appealed from a judgment sustaining the objections of

respondent-appellee and vacating a civil protection order that had protected the

petitioner-appellant and the parties’ two minor children. Id. at ¶ 1. This court held



      1  Despite her evidentiary arguments in the first and second assignments of error —
that she was improperly prevented from introducing evidence in support of her motions
— her appellate brief includes an extensive list of citations to the record in which she
testified as to Everett’s alleged abuse.
that the magistrate in that case erred by limiting the testimony to events that

occurred within one year of the petitioner-appellant’s filing the domestic violence

civil protection order. Id. at ¶ 79. The court reasoned that the parties’ history was

relevant to establishing whether the respondent-appellee had committed acts of

domestic violence against the petitioner-appellant, and moreover, that the

magistrate’s time limit on the inquiry was entirely arbitrary. Id.

               Unlike the proceedings in M.D., the proceedings in the instant case

were governed by a statute that explicitly limits the court’s inquiry to facts and

circumstances that have either arisen since the prior decree or were unknown at the

time of the decree. Therefore, Heather’s reliance on M.D. is misplaced.

               Heather also points to a guide from the Ohio Supreme Court, The

Supreme Court of Ohio Domestic Violence and Allocation of Parental Rights and

Responsibilities Court Guide in support of her argument. At trial, custody evaluator

Dr. Lovinger testified that Everett had exhibited numerous risk factors identified by

the guide. We are mindful that domestic violence risk factors are often closely linked

with custody determinations, and the Ohio Supreme Court guide provides helpful

direction in this area. In this case, however, we do not find that this testimony or

the allegations of domestic violence generally indicate that the trial court abused its

discretion.

               Our review of the record reveals that this case was highly contested.

Everett and Heather described drastically different versions of events and

circumstances, even with respect to something as fundamental as the appropriate
name for their child. Both were cross-examined extensively about these events and

circumstances. The trial court heard all of this testimony, including Dr. Lovinger’s

testimony regarding the Ohio Supreme Court guide. The trial court also heard

testimony from the GAL, who had spoken with both parties extensively and

ultimately recommended that it was in the child’s best interest to remain in Ohio

with Everett.

                In determining the best interest of a child pursuant to a custody

determination, the court is required to consider all relevant factors, including those

enumerated in R.C. 3109.04(F)(1) and (2), such as the wishes of the child’s parents;

the wishes of the child; the child’s interaction and interrelationship with their

parents, siblings, and any other relatives; the child’s adjustment to their home,

school, and community; and the mental and physical health of all persons involved

in the situation. The court in this case heard extensive testimony and received

additional evidence going to all of these factors. The court considered the child’s

relationship with Heather and Everett, as well as his relationship with his siblings,

stepfather, and grandparents. The court also considered that the child was thriving

in Ohio and had significant ties to his school, community, and maternal and paternal

relatives in Ohio. The court also considered the allegations of domestic violence

made against Everett. Our review of the record shows that the court considered all

relevant factors in determining the outcome that was in the child’s best interest as it

was statutorily obligated to do.
               We recognize the difficult nature of this case, and we are mindful that

in a highly contested custody case involving relocation, in which the child has strong

and loving relationships with both parents, it is difficult if not impossible to achieve

an outcome that satisfies all parties. In light of the utmost deference we must accord

to the trial court’s determinations, however, we cannot conclude that the trial court’s

decision was unreasonable, arbitrary, or unconscionable. Heather established that

she and Everett had a difficult and contentious relationship, but she did not establish

that there had been a change in circumstances justifying modification of the shared

parenting plan to which she had consented. It is worth noting that after Heather

remarried, she moved with her older children to Florida and began her new life,

leaving her child with Everett in Ohio pursuant to the terms of the shared parenting

plan Heather had agreed to and signed in 2016. Likewise, at the conclusion of the

trial in this case, because Heather had been living in Florida for over a year, the child

had spent the large majority of that time with Everett. Furthermore, as of the date

of this appeal, several more years have passed, during which time the child has

presumably developed even stronger ties to his school, his community, and his

family in Ohio. Because the trial court did not abuse its discretion in designating

Everett the sole residential parent and legal custodian and terminating the shared

parenting plan, we overrule Heather’s third assignment of error.

               In Heather’s fourth and final assignment of error, she argues that the

trial court erred in granting Everett’s motion for attorney fees and motion for

litigation fees/expenses in part. We disagree.
              R.C. 3105.73(B) provides:

      In any post-decree motion or proceeding that arises out of an action for
      divorce, dissolution, legal separation, or annulment of marriage or an
      appeal of that motion or proceeding, the court may award all or part of
      reasonable attorney’s fees and litigation expenses to either party if the
      court finds the award equitable. In determining whether an award is
      equitable, the court may consider the parties’ income, the conduct of
      the parties, and any other relevant factors the court deems appropriate,
      but it may not consider the parties’ assets.

We review the domestic relations court’s decision to grant attorney fees for an abuse

of discretion. Hissa v. Hissa, 8th Dist. Cuyahoga Nos. 103493 and 103536, 2016-

Ohio-4714, ¶ 31, citing Dureiko v. Dureiko, 8th Dist. Cuyahoga No. 94393, 2010-

Ohio-5599, ¶ 26.

              Here, the magistrate’s decision found that Everett had incurred

$67,844.00 in attorney fees for services in the instant case and had a remaining

balance of $54,694.00. The magistrate’s decision found that the parties stipulated

as to counsel’s expertise, experience, and reasonable hourly rate. Finally, the

magistrate’s decision found that “[t]here were unique issues or procedural

complexities in the case, in that the case was complicated by Defendant/Mother.”

Based on these findings, the magistrate determined that it was equitable for Heather

to pay $5,000 toward Everett’s attorney fees and litigation expenses.

              Having reviewed the entire record, and understanding the lengthy

and difficult procedural history of this case, we cannot conclude that this award was

unreasonable, arbitrary, or unconscionable. The award was a small fraction of the

total amount of fees incurred, and the record reflects that the length of the
proceedings below was largely the result of Heather’s actions. Because the court did

not abuse its discretion in granting Everett’s motion for attorney fees and motion

for litigation expenses, we overrule Heather’s fourth assignment of error.

              For the foregoing reasons, we affirm the judgment of the domestic

relations court designating Everett as the sole residential parent and legal custodian

and terminating the shared parenting plan.

              Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



MARY EILEEN KILBANE, JUDGE

ANITA LASTER MAYS, P.J., and
EILEEN T. GALLAGHER, J., CONCUR